Exhibit 10.7

ENVIRONMENTAL AND HAZARDOUS SUBSTANCES INDEMNITY AGREEMENT

Project Commonly Known As

“Pinehurst Square East, Bismarck, Burleigh County, North Dakota”

THIS ENVIRONMENTAL AND HAZARDOUS SUBSTANCES INDEMNITY AGREEMENT (this “Indemnity
Agreement”) is executed and delivered as of the 26th day of May, 2011, by TNP
SRT PINEHURST EAST, LLC, a Delaware limited liability company having an address
at 1900 Main Street, Suite 700, Irvine, California 92614 (“Property Borrower”),
TNP SRT SECURED HOLDINGS, LLC, a Delaware limited liability company having an
address at 1900 Main Street, Suite 700, Irvine, California 92614 (“Secured
Holdings”), TNP STRATEGIC RETAIL OPERATING PARTNERSHIP, LP, a Delaware limited
partnership having an address at 1900 Main Street, Suite 700, Irvine, California
92614 (“OP”), TNP SRT SAN JACINTO, LLC, a Delaware limited liability company
(“San Jacinto”), TNP SRT MORENO MARKETPLACE, LLC, a Delaware limited liability
company (“Moreno”), TNP SRT CRAIG PROMENADE, LLC, a Delaware limited liability
company (“Craig Promenade”), TNP SRT NORTHGATE PLAZA TUCSON, LLC, a Delaware
limited liability company (“Northgate”) and TNP STRATEGIC RETAIL TRUST, INC., a
Maryland corporation having an address at 1900 Main Street, Suite 700, Irvine,
California 92614 (“REIT”) (collectively, Property Borrower, Secured Holdings,
OP, San Jacinto, Moreno, Craig Promenade, Northgate and the REIT are referred to
herein as, the “Indemnitors” and individually as an “Indemnitor”), to and for
the benefit of KEYBANK NATIONAL ASSOCIATION, a national banking association, as
Agent (in such capacity, “Agent”), its successors and assigns, for itself and
any other lenders who become Lenders under the Loan Agreement (as hereinafter
defined) (collectively referred to as “Lenders” and each individually referred
to as a “Lender”).

R E C I T A L S:

A. Property Borrower, Secured Holdings, San Jacinto, Moreno, Craig Promenade,
Northgate, Agent and Lenders are parties to that certain Revolving Credit
Agreement dated as of December 17, 2010, as amended by that Joinder Agreement
and First Omnibus Amendment and Reaffirmation of Loan Documents dated as of
March 30, 2011, by that Letter Agreement dated as of March 31, 2011, by that
Joinder Agreement and Second Omnibus Amendment and Reaffirmation of Loan
Documents dated as of May 20, 2011 and by that Joinder Agreement and Third
Omnibus Amendment and Reaffirmation of Loan Documents of even date herewith (as
may be further amended, restated and/or modified from time to time, the “Loan
Agreement”) whereby Lenders agree to provide to Secured Holdings, San Jacinto,
Moreno, Craig Promenade, Northgate, Property Borrower and any other borrowers
(collectively “Borrowers”) who become Borrowers under the revolving credit
facility in a maximum principal amount of up to THIRTY-EIGHT MILLION DOLLARS
($38,000,000), as may be later increased to ONE HUNDRED FIFTY MILLION DOLLARS
($150,000,000), and which obligations of Secured Holdings, San Jacinto, Moreno,
Craig Promenade, Northgate, Property Borrower and any other Borrowers to the
Lenders under the Loan Agreement are evidenced by, among other things, one or
more Revolving Credit Notes dated as of December 17, 2010 by Secured Holdings,
San Jacinto, Moreno, Craig Promenade, Northgate and Property Borrower (and which
may later be amended



--------------------------------------------------------------------------------

to include any other Borrowers) in favor of the Lenders and in the original
principal amount of THIRTY-FIVE MILLION DOLLARS ($35,000,000), as amended by
that Amendment to Revolving Credit Note of even date herewith, which increased
the principal amount to THIRTY-EIGHT MILLION DOLLARS ($38,000,000) (as amended,
restated, substituted and/or modified from time to time, collectively the
“Note”). Capitalized terms used and not otherwise defined herein shall have the
meanings given to them in the Loan Agreement.

B. A portion of the Loan is being used by Property Borrower to purchase a parcel
of land commonly known as “Pinehurst Square East” located at 901 West
Interstate, City of Bismarck, County of Burleigh, State of North Dakota, and
more particularly described on Exhibit A attached hereto (the “Land”), which
Land has been improved by certain buildings, together with surface parking for
vehicles and additional improvements which may exist now or which are hereafter
constructed (collectively, the “Improvements”). The Land and the Improvements
shall be collectively referred to herein as the “Property”).

C. As security for the Loan, Property Borrower has executed and delivered to
Agent (i) that certain Mortgage, Assignment of Rents, Security Agreement and
Fixture Filing dated of even date herewith made by Property Borrower in favor of
the Agent (as amended, restated and/or modified from time to time the “Mortgage”
with respect to the Property, and (ii) the other Loan Documents (as defined in
the Loan Agreement).

D. Borrowers, the OP and the REIT will derive financial benefit from the Loan
evidenced and secured by the Note, the Mortgage and the other Loan Documents.

E. As a condition to making the Loan, Agent and Lenders require the Indemnitors
to indemnify Agent and Lenders upon the occurrence of certain events.

F. Lenders have relied on the statements and agreements contained herein in
agreeing to make the Loan. The execution and delivery of this Indemnity
Agreement by Indemnitors is a condition precedent to the making of the Loan by
Lenders.

A G R E E M E N T S:

In consideration of the Recitals set forth above and hereby incorporated herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Indemnitors hereby agree as follows:

1. Definitions.

(a) Capitalized terms used herein shall have the meanings set forth in
Section 1(b) of this Indemnity Agreement or in the specific sections of this
Indemnity Agreement. Initially capitalized terms used and not otherwise defined
in this Indemnity Agreement shall have the meanings respectively ascribed to
them in the Loan Agreement.

(b) For purposes of this Indemnity Agreement, the following terms shall have the
meanings as hereinafter set forth:

“Environmental Laws” means, collectively, all Laws related to or regulating or
otherwise related to Hazardous Material, drinking water, groundwater, wetlands,

 

- 2 -



--------------------------------------------------------------------------------

landfills, open dumps, storage tanks, underground storage tanks, solid waste,
waste water, storm water run-off, waste emissions or wells. Without limiting the
generality of the foregoing, the term shall encompass each of the following
statutes, and regulations promulgated thereunder, and amendments and successors
to such statutes and regulations, as may be enacted and promulgated from time to
time: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. §9601 et seq.), the Hazardous Materials Transportation Act (49 U.S.C.
§1801 et seq.), the Public Health Service Act (42 U.S.C. §300(f) et seq.), the
Pollution Prevention Act (42 U.S.C. §13101 et seq.), the Federal Insecticide,
Fungicide and Rodenticide Act (7 U.S.C. 5136 et seq.), the Resource Conservation
and Recovery Act (42 U.S.C. §6901 et seq.), the Federal Clean Water Act (33
U.S.C. §1251 et seq.), the Federal Clean Air Act (42 U.S.C. §7401 et seq.), and
any and all applicable North Dakota and/or Federal statutes, laws and
regulations regarding Hazardous Materials, as amended or restated from time to
time including any successor thereto, and any regulations promulgated pursuant
thereto.

“Environmental Proceedings” means any proceedings, hearings or meetings, whether
civil (including actions by private parties), criminal, or administrative
proceedings, relating to the environmental conditions or any Hazardous Material
at, under, upon, emanating to or from or otherwise related to the Property.

“Governmental Authority” means any federal, state, county or municipal
government, or political subdivision thereof, any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality, or public body, or any court, administrative tribunal, or
public utility.

“Hazardous Material” means and includes gasoline, petroleum, asbestos containing
materials, explosives, radioactive materials or any hazardous or toxic material,
substance or waste which is defined by those or similar terms or is regulated as
such under any Law of any Governmental Authority having jurisdiction over the
Property or any portion thereof or its use, including: (i) any “hazardous
substance” defined as such in (or for purposes of) the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C.A. §9601(14) as
may be amended from time to time, or any so-called “superfund” or “superlien”
Law, including the judicial interpretation thereof; (ii) any “pollutant or
contaminant” as defined in 42 U.S.C.A. §9601(33); (iii) any material now defined
as “hazardous waste” pursuant to 40 C.F.R. Part 260; (iv) any petroleum,
including crude oil or any fraction thereof; (v) natural gas, natural gas
liquids, liquefied natural gas, or synthetic gas usable for fuel; (vi) any
“hazardous chemical” as defined pursuant to 29 C.F.R. Part 1910; and (vii) any
other toxic substance or contaminant that is subject to any other Law or other
past or present requirement of any Governmental Authority.

“Indemnified Parties” means Agent, each Lender, Agent’s and each Lender’s
parent, subsidiaries and affiliates, each of their respective shareholders,
directors, officers, employees and agents, and the successors and assigns of any
of them; and “Indemnified Party” shall mean any one of the Indemnified Parties.

“Laws” means, collectively, all federal, state and local laws, statutes, codes,
ordinances, orders, rules and regulations, including judicial and administrative
decrees

 

- 3 -



--------------------------------------------------------------------------------

and opinions or precedential authority in the applicable jurisdiction. Any
reference above to a Law, includes the same as it may be amended from time to
time, including the judicial interpretation thereof.

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, storing, escaping, leaching, dumping, or
discarding, burying, abandoning, or disposing into the environment.

“Threat of Release” shall mean a substantial likelihood of a Release which
requires action to prevent or mitigate damage to the environment which may
result from such Release.

2. Representations and Warranties. Each Indemnitor hereby represents and
warrants to Agent and Lenders (i) that, except as specifically disclosed in the
Environmental Reports listed in Exhibit B attached hereto and delivered on or
before the date of this Indemnity Agreement (the “Environmental Documents”) to
the best of its knowledge, (a) the Property has been and is free from
contamination by Hazardous Material, and (b) no Release of any Hazardous
Material has occurred on, onto or about the Property; (ii) that to its
knowledge, except as specifically disclosed in the Environmental Documents or
the Loan Documents, the Property currently complies, and will comply based on
its anticipated use, with all Environmental Laws; (iii) that, to Indemnitor’s
knowledge in connection with the ownership, operation, and use of the Property,
all necessary notices have been filed and all required permits, licenses and
other authorizations have been obtained, including those relating to the
generation, treatment, storage, disposal or use of Hazardous Material; (iv) that
to the best of its knowledge, except as disclosed in the Environmental
Documents, there is no present, past or threatened investigation, inquiry,
judicial or administrative proceeding, complaint, action, notice, order or claim
relating to the environmental condition of, or to events on or about, the
Property; (v) except for the release and indemnifications by Property Borrower
in favor of the seller set forth in the Purchase and Sale Agreement pursuant to
which Property Borrower acquired the Property, it has not, nor will it, release
or waive the liability of any previous owner, lessee or operator of the Property
or any party who may be potentially responsible for the presence of or removal
of Hazardous Material from the Property, nor has it made promises of
indemnification regarding Hazardous Material on the Property to any party,
except as contained herein and in the Loan Documents; (vi) to its knowledge,
there are no existing or closed underground storage tanks or other underground
storage receptacles for Hazardous Materials on the Property; (vii) to its
knowledge, except as disclosed in the Environmental Documents, no notice
received of a claim by any party that any use, operation or condition of the
Property or any of the Property Borrower’s operations has caused any nuisance or
any other liability or adverse condition on any other property nor does the
Property Borrower know of any basis for such a claim; and (viii) to its
knowledge, except as disclosed in the Environmental Documents, there are no
agreements, consent orders, decrees, judgments, license or permit conditions or
other orders or directives of any federal, state or local court, Governmental
Authority or agreements, whether settlement agreements or otherwise, with any
third parties relating to the ownership, use, operation, sale, transfer or
conveyance of the Property that require any change in the present condition of
the Property or any work, repairs, construction, containment, clean up,
investigations, studies, removal or other remedial action or capital
expenditures with respect to the Property.

 

- 4 -



--------------------------------------------------------------------------------

3. Covenants. Indemnitors shall

(a) comply, and cause all other persons and entities on or occupying the
Property to comply, with all Environmental Laws in all material respects;

(b) not install, use, generate, manufacture, store, treat, release or dispose
of, nor permit the installation, use, generation, storage, treatment, release or
disposal of, Hazardous Material on, under or about the Property except in
compliance with all Environmental Laws;

(c) immediately advise Agent in writing of:

(i) any and all Environmental Proceedings;

(ii) the presence of any Hazardous Material in violation of any Environmental
Law on, under or about the Property of which Agent has not previously been
advised in writing;

(iii) any remedial action taken by, or on behalf of, any Indemnitor in response
to any Hazardous Material on, under or about the Property or to any
Environmental Proceedings of which Agent has not previously been advised in
writing;

(iv) the discovery by any Indemnitor of the presence of any Hazardous Material
on, under or about any real property or bodies of water immediately adjoining
the Property in violation of any Environmental Law; and

(v) the discovery by any Indemnitor of any occurrence or condition on any real
property adjoining or in the vicinity of the Property that could cause the
Property or any part thereof to be subject to any restrictions on the ownership,
occupancy, transferability or use of the Property under any Environmental Law;

For the purposes hereof, the term “discovery” shall mean the date that
Indemnitor acquires actual knowledge of such fact or circumstance.

(d) provide Agent with copies of all reports, analyses, notices, licenses,
approvals, orders, correspondences or other written materials in its possession
or control relating to the presence of Hazardous Material at the Property in
violation of any Environmental Law or Environmental Proceedings immediately upon
receipt, completion or delivery of such materials;

(e) not install or allow to be installed any tanks on, at or under the Property
in violation of any Environmental Law;

(f) not create or permit to continue in existence any lien (whether or not such
lien has priority over the lien created by the Mortgage) upon the Property
imposed pursuant to any Environmental Law;

(g) not change or alter the present use of the Property unless Indemnitors shall
have notified Agent thereof in writing and Agent shall have determined, in its
sole and absolute discretion, that such change or modification will not result
in the presence of Hazardous Material

 

- 5 -



--------------------------------------------------------------------------------

in violation of any Environmental Law on the Property in such a level that would
increase the potential liability for Environmental Proceedings; and

(h) subject to the limitations on indemnity set forth in Section 6 below, upon
demand by an Indemnified Party, diligently defend any Environmental Proceeding
or claim related to the noncompliance of any Environmental Law with respect to
the Property or the use thereof, all at the Indemnitors’ own cost and expense
and by counsel approved by Agent in the exercise of its reasonable judgment;
provided, however, that Agent may elect, at any time, to conduct its own defense
through counsel selected by Agent at the sole cost and expense of the
Indemnitors.

Notwithstanding subsection (h) above, unless an Event of Default shall have
occurred and be continuing, the Indemnitors shall be entitled to assume the
defense of any action for which indemnification is sought hereunder to the
extent permitted by Section 9.03(c) of the Loan Agreement.

4. Right of Entry and Disclosure of Environmental Reports. Subject to the Leases
(as defined in the Mortgage) and the rights of tenants thereunder, Property
Borrower hereby grants to Agent its agents, employees, consultants and
contractors, an irrevocable license and authorization to enter upon and inspect
the Property, at reasonable times and upon reasonable advance notice, and to
conduct such environmental audits and tests, including, without limitation,
subsurface testing, soils and groundwater testing, and other tests which may
physically invade the Property, which Agent, in its reasonable discretion,
determines are necessary or desirable. With respect to invasive testing, such as
soil borings, Agent shall consult with Property Borrower in advance of such
tests. Agent agrees, however, that it shall not conduct any such audits, unless
an Event of Default exists under the Loan Documents or Agent has reason to
believe that such audit may disclose the Release, Threat of Release and/or
presence of Hazardous Material or unless any previously conducted environmental
audit deems further testing necessary. Without limiting the generality of the
foregoing, Property Borrower agrees that Agent shall have the right to appoint a
receiver to enforce this right to enter and inspect the Property to the extent
such authority is provided under applicable law. All reasonable out-of-pocket
costs and expenses incurred by Agent in connection with any inspection, audit or
testing conducted in accordance with this Section 4 shall be paid by the
Indemnitors upon demand by Agent. The results of all investigations and reports
prepared by Agent shall be and at all times remain the property of Agent and
under no circumstances shall Agent have any obligation whatsoever to disclose or
otherwise make available to Indemnitors or any other party such results or any
other information obtained by it in connection with such investigations and
reports; provided, however, that if there exists no Event of Default under the
Loan Documents, if requested by Property Borrower, Agent shall provide to
Property Borrower a copy of the written report with respect to any inspection,
audit or testing for which Property Borrower has paid hereunder. Agent hereby
reserves the right, and Indemnitors hereby expressly authorize Agent to make
available to any party in connection with a sale of the Property any and all
reports, whether prepared by Agent or prepared by Property Borrower and provided
to Agent (collectively, the “Environmental Reports”) which Agent may have with
respect to the Property. Each Indemnitor consents to Agent notifying any party
under such circumstances of the availability of any or all of the Environmental
Reports and the information contained therein. Each Indemnitor further agrees
that Agent may disclose such Environmental Reports to any governmental agency or
authority if they reasonably believe that they are required to disclose any
matter contained therein to such agency or authority; provided that Agent shall
give Property

 

- 6 -



--------------------------------------------------------------------------------

Borrower at least 48 hours prior written notice before so doing. Each Indemnitor
acknowledges that Agent cannot control or otherwise assure the truthfulness or
accuracy of the Environmental Reports, and that the release of the Environmental
Reports, or any information contained therein, to prospective bidders at any
foreclosure sale of the Property may have a material and adverse effect upon the
amount which a party may bid at such sale. Each Indemnitor agrees that Agent
(i) owes no duty of care to protect the Indemnitors or any other Person from, or
to inform the Indemnitors or any other Person of, any Hazardous Material or any
other environmental condition affecting the Property and (ii) shall not have any
liability whatsoever as a result of delivering any or all of the Environmental
Reports or any information contained therein to any Indemnitor or any other
Person, and each Indemnitor hereby releases and forever discharges Agent and
Lenders from any and all claims, damages, or causes of action arising out of
connected with or incidental to the Environmental Reports or the delivery
thereof.

5. Indemnitor’s Remedial Work. Indemnitors shall promptly perform or with
respect to the corrective actions, if any, described in the Environmental
Documents, cause to be performed any and all necessary remedial work (“Remedial
Work”) in response to any Environmental Proceedings and/or required by
applicable governmental authority having jurisdiction or the presence, storage,
use, disposal, transportation, discharge or release of any Hazardous Material
on, under or about any of the Property; provided, however, that Property
Borrower shall perform or cause to be performed such Remedial Work so as to
minimize any impairment to Agent’s security under the Loan Documents.

All Remedial Work shall be conducted:

a. in a diligent and timely fashion by licensed contractors acting under the
supervision of a consulting environmental engineer;

b. pursuant to a detailed written plan for the Remedial Work approved by any
public or private agencies or persons with a legal or contractual right to such
approval;

c. with such insurance coverage pertaining to liabilities arising out of the
Remedial Work as is then customarily maintained with respect to such activities;
and

d. only following receipt of any required permits, licenses or approvals.

The selection of the Remedial Work contractors and consulting environmental
engineer, the contracts entered into with such parties, any disclosures to or
agreements with any public or private agencies or parties relating to Remedial
Work and the written plan for the Remedial Work (and any changes thereto) shall
each be subject to Agent’s prior written approval, which shall not be
unreasonably withheld or delayed. In addition, Indemnitors shall submit to
Agent, promptly upon receipt or preparation, copies of any and all reports,
studies, analyses, correspondence, governmental comments or approvals, proposed
removal or other Remedial Work contracts and similar information prepared or
received by Indemnitors in connection with any Remedial Work, or Hazardous
Material relating to the Property. All costs and expenses of such Remedial Work
shall be paid by Indemnitors, including, without limitation, the charges of the
Remedial Work contractors and the consulting environmental engineer, any taxes
or penalties

 

- 7 -



--------------------------------------------------------------------------------

assessed in connection with the Remedial Work and Agent’s reasonable fees and
out-of-pocket costs incurred in connection with monitoring or review of such
Remedial Work. Agent shall have the right but not the obligation to join and
participate in, as a party if it so elects, any legal proceedings or actions
initiated in connection with any Environmental Proceedings.

6. Indemnity. Subject to the limitations set forth in Section 4 above regarding
the defense and settlement of Environmental Proceedings and claims, Indemnitors,
each jointly and severally, covenant and agree, at their sole cost and expense,
to indemnify, defend (at trial and appellate levels and with attorneys,
consultants and experts reasonably acceptable to Agent) and hold each
Indemnified Party harmless against and from any and all liens, damages, losses,
liabilities, obligations, settlement payments, penalties, assessments,
citations, directives, claims, litigation, demands, defenses, judgments, suits,
proceedings, costs, disbursements or expenses of any kind or of any nature
whatsoever (including, without limitation, reasonable attorneys’, consultants’
and experts’ fees and disbursements incurred in investigating, defending
against, settling or prosecuting any claim, litigation or proceeding)
(collectively, “Expenses”) which may at any time be imposed upon, incurred by or
asserted or awarded against such Indemnified Party or the Property, and arising
directly or indirectly from or out of: (A) the Release or Threat of Release of
any Hazardous Materials on, in, under or affecting all or any portion of the
Property or emanating from the Property and affecting any areas surrounding the
Property, regardless of whether or not caused by or within the control of
Property Borrower; (B) a material violation of any Environmental Law applicable
to the Property or the Property Borrower, whether or not caused by or within the
control of Property Borrower; (C) the failure of Property Borrower to comply
with the terms and conditions of this Indemnity Agreement in all material
respects; (D) the violation of any Laws in connection with other real property
of Property Borrower which gives or may give rise to any rights whatsoever in
any party with respect to the Property by virtue of any Environmental Laws;
(E) the enforcement of this Indemnity Agreement, including, without limitation,
(i) the reasonable costs of assessment, containment and/or removal of any and
all Hazardous Materials in violation of any Environmental Law from all or any
portion of the Property or any surrounding areas impacted by any Hazardous
Materials emanating from the Property in violation of any Environmental Law,
(ii) the costs of any reasonable actions taken in response to a Release or
Threat of Release of any Hazardous Materials on, in, under or affecting all or
any portion of the Property to prevent or minimize such Release or Threat of
Release, if required by applicable Environmental Laws, and (iii) reasonable
costs actually incurred to comply with all Laws (including all Environmental
Laws) in connection with all or any portion of the Property or any surrounding
areas impacted by any Hazardous Materials emanating from the Property; or
(F) all foreseeable and all unforeseeable Expenses arising out of: Environmental
Proceedings or the use, generation, storage, discharge or disposal of Hazardous
Material in violation of any Environmental Law by Indemnitors, any prior owner
or operator of the Project or any person on or about the Project; (ii) any
residual contamination affecting any natural resource or the environment in
violation of any Environmental Law; or (iii) any exercise by Agent of any of its
rights and remedies hereunder; and

Indemnitors’ liability to the aforementioned indemnified parties shall arise
upon the earlier to occur of (1) discovery of any Hazardous Material in
violation of any Environmental Law on, under or about the Property, or (2) the
institution of any Environmental Proceedings, and not upon the realization of
loss or damage, and Indemnitors shall pay to Agent from time to time,
immediately upon request, an amount equal to such Expenses, as reasonably
determined by Agent. In addition, in the event any Hazardous Material is
removed, or caused to be removed

 

- 8 -



--------------------------------------------------------------------------------

from the Property, by Indemnitors, Agent or any other person, the number
assigned by the U.S. Environmental Protection Agency to such Environmental
Proceedings or any similar identification shall in no event be in the name of
Agent or identify the Agent as a generator, arranger or other designation. The
foregoing indemnity shall not include Expenses arising solely from (A) the gross
negligence or willful misconduct of Agent or any Indemnified Party;
(B) Hazardous Material which first exists on the Property following the date on
which the Agent takes title to the Property, whether by foreclosure of the
Mortgage, deed-in-lieu thereof or otherwise; or (C) Hazardous Material which
first exists on the Property following the date on which Agent releases its
security interest in the Property.

7. Remedies Upon Default. In addition to any other rights or remedies Agent may
have under this Indemnity Agreement, at law or in equity, in the event that
Indemnitors shall fail to timely comply with any of the provisions hereof, or in
the event that any representation or warranty made herein proves to be false or
misleading when made in a material respect, then, in such event, after
(i) delivering written notice to Indemnitors, which notice specifically states
that Indemnitors have failed to comply with the provisions of this Indemnity
Agreement; and (ii) the expiration of the later to occur of the thirty (30) day
period after receipt of such notice or the cure period, if any, permitted under
any applicable law, rule, regulation or order with which Indemnitors shall have
failed to comply, Agent may declare an Event of Default under the Loan Documents
and exercise any and all remedies provided for therein, and/or do or cause to be
done whatever is reasonably necessary to cause the Property to comply with all
Environmental Laws and the cost thereof shall constitute an Expense hereunder
and shall become immediately due and payable without notice and with interest
thereon at the Default Rate until paid. Subject to the Leases and rights of
tenants thereunder, Indemnitors shall give to Agent and its agents and employees
access to the Property for the purpose of effecting such compliance and hereby
specifically grant to Agent a license, effective upon expiration of the
applicable period as described above, if any, to do whatever is necessary to
cause the Property to so comply, including, without limitation, to enter the
Property and remove therefrom any Hazardous Material in violation of an
Environmental Law or otherwise comply with any Environmental Laws.

8. Obligations. The obligations set forth herein, including, without limitation,
Indemnitors’ obligation to pay Expenses hereunder, are collectively referred to
as, the “Environmental Obligations”. Notwithstanding any term or provision
contained herein or in the Loan Documents, the Environmental Obligations are
unconditional. Indemnitors shall be fully and personally liable for the
Environmental Obligations hereunder, and such liability shall not be limited to
the original principal amount of the Loan. The Environmental Obligations shall
survive the repayment of the Loan and any foreclosure, deed-in-lieu of
foreclosure or similar proceedings by or through which Agent, and Lender, or any
of their affiliates, nominees, successors or assigns or any other person bidding
at a foreclosure sale may obtain title to the Property or any portion thereof,
except as otherwise set forth in Section 6 hereof.

The liabilities of Indemnitors under this Indemnity Agreement shall in no way be
limited or impaired by, and each Indemnitor hereby consents to and agrees to be
bound by, any amendment or modification of the provisions of the Loan Documents
to or with Agent by Property Borrower, Secured Holdings, San Jacinto, Moreno,
Craig Promenade, Northgate or any Borrower or Guarantor or any related party to
or affiliate of Agent or any Lender who succeeds Property Borrower as owner of
the Property. In addition, notwithstanding any terms of any of

 

- 9 -



--------------------------------------------------------------------------------

the Loan Documents to the contrary, the liability of each Indemnitor under this
Indemnity Agreement shall in no way be limited or impaired by: (i) any
extensions of time for performance required by any of the Loan Documents;
(ii) any sale, assignment or foreclosure of the Note or the Deed of Trust or any
sale or transfer of all or part of the Property; (iii) any exculpatory provision
in any of the Loan Documents limiting Agent’s or any Lender’s recourse to
property encumbered by the Deed of Trust or to any other security, or limiting
Agent’s or any Lender’s rights to a deficiency judgment against Property
Borrower or any other Borrower; (iv) the accuracy or inaccuracy of the
representations and warranties made by Property Borrower or any Borrower or
Guarantor under any of the Loan Documents; (v) the release of Property Borrower,
any Borrower or Guarantor or any other person from performance or observance of
any of the agreements, covenants, terms or conditions contained in the Loan
Documents by operation of law, Agent’s or any Lender’s voluntary act, or
otherwise; (vi) the release or substitution, in whole or in part, of any
security for the Note; or (vii) Agent’s failure to record the Mortgage or file
any UCC-1 financing statements (or Agent’s improper recording or filing of any
thereof) or to otherwise perfect, protect, secure or insure any security
interest or lien given as security for the Note; and, in any such case, whether
with or without notice to Property Borrower or any Guarantor and with or without
consideration.

Each Indemnitor waives any right or claim of right to cause a marshalling of
Property Borrower’s or any other Borrower’s assets or to cause Agent to proceed
against any of the security for the Loan before proceeding under this Indemnity
Agreement against any Indemnitor or to proceed against any Indemnitor in any
particular order; each Indemnitor agrees that any payments required to be made
hereunder shall become due on demand; each Indemnitor expressly waive and
relinquish all rights and remedies (including any rights of subrogation)
accorded by applicable law to indemnitors or guarantors.

9. Waiver. No waiver of any provision of this Indemnity Agreement nor consent to
any departure by Indemnitors therefrom shall in any event be effective unless
the same shall be in writing and signed by Agent and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No notice to or demand on Indemnitors shall in any case entitle
Indemnitors to any other or further notice or demand in similar or other
circumstances.

10. Exercise of Remedies. No failure on the part of Agent to exercise and no
delay in exercising any right or remedy hereunder, at law or in equity, shall
operate as a waiver thereof. Agent shall not be estopped to exercise any such
right or remedy at any future time because of any such failure or delay; nor
shall any single or partial exercise of any such right or remedy preclude any
other or further exercise of such right or remedy or the exercise of any other
right or remedy.

11. Assignment. Agent may assign its interest under this Indemnity Agreement to
any successor to its respective interests in the Property or the Loan Documents.
This Indemnity Agreement may not be assigned or transferred, in whole or in
part, by any Indemnitor and any purported assignment by any Indemnitor of this
Indemnity Agreement shall be void ab initio and of no force or effect.

12. Counterparts. This Indemnity Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed

 

- 10 -



--------------------------------------------------------------------------------

and delivered shall be deemed to be an original and all of such counterparts
taken together shall constitute but one and the same instrument.

13. Governing Law. This Indemnity Agreement shall be exclusively governed by,
and shall be exclusively construed in accordance with, the laws of the State of
North Dakota.

14. Modifications. This Indemnity Agreement may be amended or modified only by
an instrument in writing which by its express terms refers to this Indemnity
Agreement and which is duly executed by Indemnitors and consented to in writing
by Agent.

15. Attorneys’ Fees. If Agent commences litigation for the interpretation,
enforcement, termination, cancellation or rescission of this Indemnity
Agreement, or for damages for the breach of this Indemnity Agreement, Agent
shall be entitled to its reasonable attorneys’ fees (including, but not limited
to, in-house counsel fees) and court and other costs incurred in connection
therewith.

16. Interpretation. This Indemnity Agreement has been negotiated by parties
knowledgeable in the matters contained herein, with the advice of counsel, is to
be construed and interpreted in absolute parity, and shall not be construed or
interpreted against any party by reason of such party’s preparation of the
initial or any subsequent draft of the Loan Documents or this Indemnity
Agreement.

17. Severability. If any term or provision of this Indemnity Agreement shall be
determined to be illegal or unenforceable, all other terms and provisions in
this Indemnity Agreement shall nevertheless remain effective and shall be
enforced to the fullest extent permitted by law.

18. Other Laws. Nothing in this Indemnity Agreement, and no exercise by Agent of
its rights or remedies under this Indemnity Agreement, shall impair, constitute
a waiver of, or in any way affect Agent’s rights and remedies with respect to
Indemnitors under any Environmental Laws, including without limitation,
contribution provisions or private right of action provisions under such
Environmental Laws.

19. Notices. Any notice, demand, request or other communication which any party
hereto may be required or may desire to give hereunder shall be in writing and
shall be deemed to have been properly given (a) if hand delivered, when
delivered; (b) if mailed by United States Certified Mail (postage prepaid,
return receipt requested), three Business Days after mailing; (c) if by Federal
Express or other reliable overnight courier service, on the next Business Day
after delivered to such courier service; or (d) if by telecopier on the day of
transmission so long as copy is sent on the same day by overnight courier as set
forth below:

 

Property Borrower:  

  

TNP SRT PINEHURST EAST, LLC

1900 Main Street, Suite 700

Irvine, CA 92614

Attention: James Wolford

Telephone:    (949) 833-8252

Facsimile:     (949) 252-0212

 

- 11 -



--------------------------------------------------------------------------------

Secured Holdings:   

TNP SRT Secured Holdings, LLC

1900 Main Street, Suite 700

Irvine, CA 92614

Attention: James Wolford

Telephone:    (949) 833-8252

Facsimile:     (949) 252-0212

OP:   

TNP Strategic Retail Operating Partnership, LP

1900 Main Street, Suite 700

Irvine, CA 92614

Attention: James Wolford

Telephone:    (949) 833-8252

Facsimile:     (949) 252-0212

Other Borrowers:   

TNP SRT San Jacinto, LLC

TNP SRT Moreno Marketplace, LLC

TNP SRT Craig Promenade, LLC

TNP SRT Northgate Plaza Tucson, LLC

1900 Main Street, Suite 700

Irvine, CA 92614

Attention: James Wolford

Telephone:    (949) 833-8252

Facsimile:     (949) 252-0212

REIT:   

TNP Strategic Retail Trust, Inc.

1900 Main Street, Suite 700

Irvine, CA 92614

Attention: James Wolford

Telephone:    (949) 833-8252

Facsimile:     (949) 252-0212

Agent:   

KeyBank National Association

225 Franklin Street, 18th Floor

Boston, Massachusetts 02110

Attention: Christopher T. Neil, Senior Relationship Manager

Telephone     (617) 385-6202

Facsimile      (216) 385-6293

   with a copy (which shall not constitute notice) to:   

Edwards Angell Palmer & Dodge LLP

2800 Financial Plaza

Providence, RI 02903

Attention: Gail E. McCann, Esq.

Telephone     (401) 276-6527

Facsimile      (888) 325-9041

 

- 12 -



--------------------------------------------------------------------------------

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

20. Joint and Several Liability. Indemnitors agree that they shall each be
jointly and severally liable for the performance of the Environmental
Obligations and all other obligations of Indemnitors contained in this Indemnity
Agreement.

21. Captions. The headings of each section herein are for convenience only and
do not limit or construe the contents of any provisions of this Indemnity
Agreement.

22. Full Recourse; Survival. The indemnity and other obligations contained in
this Indemnity Agreement are not subject to any non-recourse or other limitation
of liability provisions contained in any of the Loan Documents, and the
liability of the Indemnitors pursuant to this Indemnity Agreement shall not be
limited by any such non-recourse or similar limitation of liability provisions.
All representations, warranties, covenants, and obligations of the Indemnitors
in this Indemnity Agreement shall survive the payment or other satisfaction of
the Loan. Notwithstanding anything set forth herein to the contrary, after the
release by Agent of its security interest in the Property, the Indemnitors shall
have the right to obtain a Phase I environmental site assessment for the benefit
of Indemnitors and Agent, and in the event that such environmental site
assessment demonstrates that there are no recognized environmental conditions on
the Property, and is otherwise satisfactory to Agent in its sole discretion,
Agent shall release the Indemnitors from their covenants and obligations
hereunder, and this Indemnity Agreement shall terminate.

23. Independent Obligations; Conflict; Joint and Several Liability. The
obligations of the Indemnitors and the rights and remedies of Agent and Lenders
in this Indemnity Agreement are independent from and are in addition to those
pursuant to any of the other Loan Documents. Each party executing this Indemnity
Agreement shall be jointly and severally liable for all obligations of the
Indemnitors under this Indemnity Agreement.

(Signatures on Next Page)

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Indemnitors have caused this Indemnity Agreement to be
executed as an instrument under seal, as of the day and year first above
written.

 

PROPERTY BORROWER:

 

TNP SRT PINEHURST EAST, LLC, a Delaware limited liability company

By  

  TNP SRT Secured Holdings, LLC, a Delaware limited liability company, its Sole
Member  

By:  

  TNP Strategic Retail Operating Partnership, LP, a Delaware limited
partnership, its Sole Member    

By:

  TNP Strategic Retail Trust, Inc., a Maryland corporation, its General Partner
    By:   /s/ Anthony W. Thompson     Name:   Anthony W. Thompson     Title:  
CEO

 

SECURED HOLDINGS:

 

TNP SRT SECURED HOLDINGS, LLC, a Delaware limited liability company

By:  

  TNP Strategic Retail Operating Partnership, LP, a Delaware limited
partnership, its Sole Member  

By:  

  TNP Strategic Retail Trust, Inc., a Maryland corporation, its General Partner
    By:   /s/ Anthony W. Thompson     Name:   Anthony W. Thompson     Title:  
CEO



--------------------------------------------------------------------------------

OP:

 

TNP STRATEGIC RETAIL OPERATING PARTNERSHIP, LP, a Delaware limited partnership

By:  

  TNP Strategic Retail Trust, Inc., a Maryland corporation, its General Partner
    By:   /s/ Anthony W. Thompson     Name:   Anthony W. Thompson     Title:  
CEO

 

SAN JACINTO:

 

TNP SRT SAN JACINTO, LLC, a Delaware limited liability company

By  

  TNP SRT Secured Holdings, LLC, a Delaware limited liability company, its Sole
Member  

By:  

  TNP Strategic Retail Operating Partnership, LP, a Delaware limited
partnership, its Sole Member    

By:

  TNP Strategic Retail Trust, Inc., a Maryland corporation, its General Partner
    By:   /s/ Anthony W. Thompson     Name:   Anthony W. Thompson     Title:  
CEO

(Signatures continue on the next page.)



--------------------------------------------------------------------------------

MORENO:

 

TNP SRT MORENO MARKETPLACE, LLC, a Delaware limited liability company

By  

  TNP SRT Secured Holdings, LLC, a Delaware limited liability company, its Sole
Member  

By:  

  TNP Strategic Retail Operating Partnership, LP, a Delaware limited
partnership, its Sole Member    

By:

  TNP Strategic Retail Trust, Inc., a Maryland corporation, its General Partner
    By:   /s/ Anthony W. Thompson     Name:   Anthony W. Thompson     Title:  
CEO

 

CRAIG PROMENADE:

 

TNP SRT CRAIG PROMENADE, LLC, a Delaware limited liability company

By  

  TNP SRT Secured Holdings, LLC, a Delaware limited liability company, its Sole
Member  

By:  

  TNP Strategic Retail Operating Partnership, LP, a Delaware limited
partnership, its Sole Member    

By:

  TNP Strategic Retail Trust, Inc., a Maryland corporation, its General Partner
    By:   /s/ Anthony W. Thompson     Name:   Anthony W. Thompson     Title:  
CEO

(Signatures continue on the next page.)



--------------------------------------------------------------------------------

NORTHGATE:

 

TNP SRT NORTHGATE PLAZA TUCSON, LLC, a Delaware limited liability company

By  

  TNP SRT Secured Holdings, LLC, a Delaware limited liability company, its Sole
Member  

By:  

  TNP Strategic Retail Operating Partnership, LP, a Delaware limited
partnership, its Sole Member    

By:

  TNP Strategic Retail Trust, Inc., a Maryland corporation, its General Partner
    By:   /s/ Anthony W. Thompson     Name:   Anthony W. Thompson     Title:  
CEO

 

REIT:

 

TNP STRATEGIC RETAIL TRUST, INC., a Maryland corporation

  By:   /s/ Anthony W. Thompson   Name:   Anthony W. Thompson   Title:   CEO



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

Lot Seven (7), Block One (1), Pinehurst Square Addition to the City of Bismarck,
Burleigh County, North Dakota.

Perpetual easement to construct, operate, maintain, repair and replace roads
across Lot Five (5), Block One (1), Pinehurst Square Addition to the City of
Bismarck, Burleigh County, North Dakota as depicted in Exhibit “B” of Easement
Agreement dated October 6, 2004 and recorded October 8, 2004 at 12:17 PM as
Document Number 626702;

And to construct, operate and maintain Green Areas, over and across Lot Five
(5), Block One (1), Pinehurst Square Addition to the City of Bismarck, Burleigh
County, North Dakota, as depicted in Exhibit “B” of Easement Agreement dated
October 6, 2004 and recorded October 8, 2004 at 12:17 PM as Document Number
626702.

Together with appurtenant easements for access roads, utility facilities,
detention, construction, self-help, public utilities and no barrier agreements,
as contained in Easements, Covenants, Conditions and Restrictions, dated
October 7, 2004 and filed for record October 8, 2004 as Document Number 626705,
and re-recorded November 18, 2004 as Document Number 628680; -and- as amended by
the First Amendment to Easements Covenants, Conditions and Restrictions, dated
May 18, 2007 and filed for record July 24, 2007 as Document Number 675876.



--------------------------------------------------------------------------------

Exhibit B

Environmental Documents

“Phase I Environmental Site Assessment Report” dated May 2011 and prepared by
American Survey & Mapping Inc., d/b/a Fidelity Due Diligence Services with
Project No. 11-0027 and addressed to TNP Strategic Retail Trust and KeyBank
National Association, as Agent.